Title: From George Washington to Major General Steuben, 27 March 1779
From: Washington, George
To: Steuben, Friedrich Wilhelm Ludolf Gerhard Augustin, baron von


Sir
Head Qrs Middlebrook 27th March 1779
I had the pleasure of your favor of the 17th.
Col. Fleury’s coming up to camp may answer the purposes you mention, till the regulations can receive a final completion—I would therefore wish to see Col. Fleury as soon as convenient, with such parts of the regulations as are necessary for immediate application. I am sir your &.
G. W——n
